Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendment filed after final on June 13, 2022.
Claims 5-6 and 14 are canceled.
Claims 1, 16, and 18 are amended.

Allowable Subject Matter
Claims 1-4, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a placement tip that is elastically deformable, wherein the placement tip at its proximal-most end is non-removably affixed directly to and extends distally from a distal jaw end of a select one of the pair of jaws such that the placement tip is configured to elastically deflect relative to the distal jaw end, wherein a distal end of the placement tip terminates proximal to a distal-most end of the jaw opposite the jaw from which the placement tip extends when the end effector is in the open position, wherein the placement tip defines a first angle with respect to an axis of the select one of the jaws from which the placement tip extends when the end effector is in the open position, and a second angle with respect the axis of the select one of the jaws from which the placement tip extends when the end effector is in a closed position, wherein the second angle is greater than the first angle, wherein movement of the end effector from the open position towards the closed position imparts a clamping force on the placement tip to move the placement tip from the first angle to the second angle, and wherein in response to the clamping force applied to the placement tip, the distal end of the placement tip extends distally past the distal-most end of the jaw opposite the jaw from which the placement tip extends
a placement tip that is elastically deformable, wherein the placement tip at its proximal-most end is non-removably affixed directly to and extends distally from a select one of the pair of jaws such that the placement tip is configured to elastically deflect relative to the distal jaw end, wherein a distal end of the placement tip terminates proximal to a distal-most end of the jaw opposite the jaw from which the placement tip extends when the placement tip is in a first undeflected state, wherein the placement tip defines a first angle with respect to a surface of a portion of the jaw opposite to the select one of the jaws from which the placement tip extends when the placement tip is in the first undeflected state, and a second angle with respect to the surface of the portion of the jaw opposite to the select one of the jaws from which the placement tip extends when the placement tip is in a second deflected state, wherein the second angle is greater than the first angle, wherein movement of the end effector from the open position towards the closed position imparts a clamping force on the placement tip to move the placement tip from the first undeflected state to the second deflected state; and wherein in response to the clamping force applied to the placement tip moving the placement tip to the second deflected state, the distal end of the placement tip extends distally past the distal-most end of the jaw opposite the jaw from which the placement tip extends
a placement tip that is elastically deformable, wherein the placement tip at its proximal-most end is overmolded onto and extends distally from a distal jaw end of a select one of the pair of jaws, wherein the placement tip comprises a distal end and is configured to reposition the distal end relative to the jaw opposite the select one of the jaws from which the placement tip extends, wherein the placement tip is configured to elastically transition relative to the distal jaw end from a first undeflected state to a second deflected state when the end effector is in the closed position and loaded, wherein when the placement tip is in the first undeflected state the distal end of the placement tip is located proximal to a distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends, and wherein when the placement tip is in the second deflected state the distal end of the placement tip is located distal to the distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 2, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731